Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  June 6, 2019                                                                        Bridget M. McCormack,
                                                                                                    Chief Justice

  157903                                                                                   David F. Viviano,
                                                                                           Chief Justice Pro Tem

                                                                                         Stephen J. Markman
                                                                                              Brian K. Zahra
                                                                                        Richard H. Bernstein
  In re LMB, Minor.                                          SC: 157903                 Elizabeth T. Clement
                                                             COA: 338169                Megan K. Cavanagh,
                                                                                                         Justices
                                                             Wayne CC Family Division:
                                                              16-000241-AD

  _________________________________________/

         On April 10, 2019, the Court heard oral argument on the application for leave to
  appeal the March 13, 2018 judgment of the Court of Appeals. On order of the Court, the
  application is again considered. MCR 7.305(H)(1). In lieu of granting leave to appeal,
  we REVERSE the judgment of the Court of Appeals dismissing petitioners’ appeal as
  moot, we VACATE the Wayne Circuit Court’s April 20, 2017 order reinstating the birth
  mother’s parental rights, and we REMAND this case to the trial court for entry of an
  order terminating respondent-father’s rights to the child under MCL 710.39(1) of the
  Michigan Adoption Code, MCL 710.21 et seq., and for further proceedings not
  inconsistent with this order.

         Shortly after LMB’s birth, he was placed with petitioners, who filed an adoption
  petition with the Family Division of the Wayne Circuit Court. Respondent-father, who
  was not established as LMB’s legal father, objected to the adoption, and the case
  proceeded to a contested hearing under MCL 710.39(1). The trial court abused its
  discretion by declining to terminate respondent-father’s rights following that hearing and
  by reinstating the birth mother’s parental rights. The evidence related to the factors in
  MCL 710.22(g) at the Section 39 hearing established that it would not have been in the
  best interests of the child to grant custody to respondent-father. MCL 710.39(1) (“[If it is
  not] in the best interests of the child to grant custody to the putative father, the court shall
  terminate his rights to the child.”); MCL 710.62; In re TMK, 242 Mich. App. 302, 304
  (2000) (appellate courts review a lower court’s decision to grant or deny an adoption
  petition for an abuse of discretion).

         While the appeal from this decision was pending before the Court of Appeals,
  petitioners moved to stay respondent-father’s related paternity action brought under the
  Paternity Act, MCL 722.711 et seq., which was pending before a different judge in the
  Family Division of the Wayne Circuit Court and which respondent-father filed after the
  Section 39 hearing was already underway. The trial court presiding in the paternity
  action abused its discretion by denying petitioners’ motion and allowing the case to
  proceed to entry of an order of filiation while this adoption case was proceeding. See
  MCL 722.717. “All proceedings under [the Michigan Adoption Code] shall be
  considered to have the highest priority and shall be advanced on the court docket so as to
  provide for their earliest practicable disposition.” MCL 710.25(1). “Although
                                                                                             2

proceedings under the Adoption Code should, in general, take precedence over
proceedings under the Paternity Act, adoption proceedings may be stayed upon a
showing of good cause, as determined by the trial court on a case-by-case basis.” In re
MKK, 286 Mich. App. 546, 555 (2009), citing MCL 710.25(2). Here, respondent-father
never sought a stay of the adoption proceedings to pursue the paternity action, and no
facts justified a stay in any event.

       As a result, the trial court abused its discretion when it refused to stay the paternity
action prior to entry of an order of filiation while this adoption proceeding was ongoing. 1
Identifying this error, the Court of Appeals reversed the trial court’s order denying
petitioners’ motion for a stay of the paternity proceedings. Sarna v Healy, unpublished
order of the Court of Appeals, entered December 18, 2017 (Docket No. 341211). 2

       The Court of Appeals erred in dismissing this appeal as moot. Because petitioners
prevailed on their appeal of the trial court’s decision in Sarna v Healy to deny their
motion to stay the paternity proceedings, that July 7, 2017 order of filiation, which post-
dated its denial of the motion to stay, was entered erroneously. The question in this
appeal is whether the trial court abused its discretion in its best-interest determination. It
did, and we REVERSE and REMAND this case for entry of an order terminating
respondent-father’s rights to the child under MCL 710.39(1) of the Michigan Adoption
Code, MCL 710.21 et seq. Because the trial court’s abuse of discretion in this hearing
resulted in the collateral restoration of the mother’s parental rights, we also VACATE the
Wayne Circuit Court’s April 20, 2017 order entered under MCL 710.62, and we
REMAND this case to the Family Division of the Wayne Circuit Court for further
proceedings not inconsistent with this order.

         We do not retain jurisdiction.

         MARKMAN, J. (concurring).

       For the reasons stated in my concurring statement in In re MGR, ____ Mich ____
(2019) (Docket No. 157821), I concur in the majority’s decision to reverse the judgment
of the Court of Appeals dismissing petitioners’ appeal as moot, and, for the reasons stated
by the majority, I concur in the majority’s decision to vacate the trial court’s order
reinstating the birth mother’s parental rights and remand this case to the trial court for




1
    We respectfully disagree with the dissent that this order creates any per se rule.
2
  While the Court of Appeals correctly reversed the trial court’s denial of the motion to
stay the proceedings, it should have also specified that the trial court’s order of filiation,
which followed the trial court’s erroneous denial of the stay, must be vacated. See In re
LMB, unpublished per curiam opinion of the Court of Appeals, issued March 13, 2018
(Docket No. 338169), p 2.
                                                                                                               3

entry of an order terminating respondent-father’s rights to the child under MCL 710.39(1)
and for further proceedings not inconsistent with this Court’s order.

      ZAHRA, J., joins the statement of MARKMAN, J.

      VIVIANO, J. (concurring in part and dissenting in part).

        For the reasons set forth in my dissent in In re MGR, ___ Mich ___ (2019)
(Docket No. 157821), I would apply the good-cause analysis set forth In re MKK, 286
Mich. App. 546 (2009), to determine whether the putative father’s paternity action should
have been stayed in favor of the adoption proceedings. For the reasons expressed in my
dissent, I disagree with the majority’s analysis, which I am concerned sets forth a rule
that trial courts must always stay a paternity action in favor of adoption proceedings
when the putative father has not filed a motion to stay the adoption proceedings.
Applying the In re MKK good-cause analysis in this case, however, I believe that the
majority has reached the right result. The putative father in this case failed to file a
timely notice of intent to claim paternity, did not file a paternity action
contemporaneously with the adoption proceeding, performed no actions to suggest he
wanted to parent the child, and, according to the birth mother, did not initially object to
the planned adoption. Thus, I believe the putative father is not able to show good cause
“to allow [his] paternity action to reach its natural conclusion before a
contemporaneously filed adoption proceeding . . . .” In re MGR, ___ Mich ___, ___
(2019) (Docket No. 157821) (VIVIANO, J, dissenting). Additionally, I agree with the
majority that the trial court abused its discretion in declining to terminate the putative
father’s parental rights pursuant to MCL 710.39(1). Accordingly, I concur with the
majority’s disposition in this case.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         June 6, 2019
       t0605
                                                                             Clerk